                                                                                   9/9/2019
                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                 BUTTE DIVISION
 LOCATI ARCHITECTS, LLC, a
 Montana limited liability company,
 LOCATI ENTERPRISES, INC., a                        No. CV 19-32-BU-SEH
 Montana corporation.

                      Plaintiffs,                   ORDER

 vs.

 ABRAHAM BOONE NOL TE, an
 individual.

                      Defendant.

       Plaintiffs having filed their First Amended Complaint and Demand for Jury

Trial 1 on September 5, 2019,

       ORDERED:

       Defendant's Motion to Dismiss and for a More Definite Statement2 are

DENIED as MOOT.

       DATED this          ~ a y of September, 2019.                           .


                                                4fut:~«'_J
                                                United States District Court

       1
           Doc. 10.
       2
           Doc. 5.

                                          -1-
